Citation Nr: 1604765	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  10-06 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for the period prior to August 28, 2009, and in excess of 20 percent thereafter, for osteoarthritis of the left knee status post anterior cruciate ligament reconstruction.

2.  Entitlement to a disability evaluation in excess of 10 percent for osteoarthritis of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1994 to February 2006.

These matters come before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas, which continued 10 percent disability evaluations for each knee.

Subsequently, a December 2009 rating decision increased the disability evaluation to 20 percent for the Veteran's left knee disability effective August 28, 2009, and continued the 10 percent disability rating for the Veteran's right knee.

In October 2014, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge.   A transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran most recently underwent a VA examination pertaining to his bilateral knee disability in August 2009.  In January 2010, the Veteran underwent left knee surgery for a degenerative lateral meniscus tear and osteoarthritis.  See January 2010 clinical record.  

In October 2014, the Veteran testified that the condition of his bilateral knee disability has worsened since the August 2009 examination.   See October 2014 Board hearing transcript, p. 8.  The Veteran also submitted a written statement in October 2014 which reflects his report of worsening bilateral knee symptoms.  

Because the Veteran asserts that his disability has worsened since the August 2009 examination, and the Veteran has undergone a subsequent left knee surgery, the Board finds that another examination is warranted.  The Veteran is entitled to a new VA examination where there is evidence that his disability has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Based on the Veteran's October 2014 statement, the Board notes that there may be treatment records pertaining to the Veteran's knees that are not of record.  Notably, the file does not contain 2012 cortisone injection records referenced by the Veteran.  The file contains medical records pertaining to the knees through October 2011, but not later.  The Board finds that the VA should attempt to obtain any such records as they may be helpful to the Veteran in the readjudication of this appeal.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all providers (VA and private) from whom he has received treatment for his bilateral knee disability after October 2011 to current, and complete and return a provided VA Form 21-4142 for each.  After obtaining completed VA Forms 21-4142, attempt to obtain all identified pertinent medical records, and associate them with the claims file, to include VA records.

2.  After obtaining the foregoing, schedule the Veteran for an appropriate VA examination to determine the current severity of the Veteran's bilateral knee disability.

3.  Thereafter, readjudicate the issues of entitlement to increased ratings for a left knee disability and a right knee disability.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




